Citation Nr: 1812820	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-34 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include hip and leg pain.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran injured his back in service and has experienced pain continually since his time in service.

2.  The Veteran did not sustain a neck injury in service; a current neck disorder is not causally or etiologically related to service.

3.  The Veteran's lower leg pain is symptomatic of his lower back disability and not a separate disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  A cervical spine disorder was not incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As an initial matter, the Veteran has been diagnosed with lumbar spinal stenosis, spinal disc disease and cervical spondylosis.  Specifically, a January 2013 VA examiner diagnosed degenerative disease of the lumbosacral spine with arthritic changes.  Moreover, in August 2012 clinical records reflect a diagnosis of lumbar spinal stenosis, spinal disc disease and cervical spondylosis.  Therefore, current lumbar and cervical spine disorders have been shown.  

However, chronic back and neck disorders were not shown in service. As such, entitlement based on an in-service chronic disease or injury is not warranted.  Nonetheless, the Veteran has been diagnosed with lumbar arthritis which is listed as chronic diseases under 38 C.F.R. §§ 3.307, 3.309(a); therefore, analysis under continuity of symptomatology and the one-year presumption is for application but only to the lumbar spine.  

Cervical spondylosis is not one of the enumerated diseases so continuity and the one-year presumptive rules are not applicable on that issue.  Finally, he has not asserted and the evidence does not show that his back and neck disorders are secondary to a service-connected disability so entitlement to service connection on a secondary basis is not applicable.

Lumbar Spine.  With respect to the claim for a lumbar spine disorder, the Veteran has consistently stressed that he was injured while fixing a five ton dump truck while stationed at Ft. Leonard Wood.  He served as a combat engineer and his service records verify his time at Ft. Leonard Wood.  He asserts that his back problems began directly after that accident and have continued since that time.  He also stated on his separation examination in 1969 that he was experiencing back problems.  

The Veteran's wife has also submitted credible statements about the injury at Ft. Leonard Wood, which worsened over the following days and he immediately sought treatment for his back while still in service.  His father also submitted a statement about the accident the Veteran was involved in while he was stationed at Ft. Leonard Wood.  He wrote to his parents about the accident and intense back pain as a result of the accident.  Both his parents and spouse attest to the fact that he had to have back surgery within the year following his separation from service.  The statements from the Veteran's spouse and parents regarding in-service back problems are credible.  

The Veteran also filed a claim for hip and low leg "vertebrae" shortly after separation.  Although at the time, this was construed as a claim for a hip and leg disorder, the use of the word "vertebrae" suggests (although it is not clear) that there may have been a component of a low back problem.  At this juncture, the evidence suggests that the claim regarding his leg is, in fact, part and parcel of the low back claim and the Board will construe it as such.

Many years later, when the Veteran sought treatment for the lumbar spine, his private physician related the low back pain was an acute worsening of a chronic lumbar condition.  While not clear that the chronic lumbar spine disorder started in service, the physician's findings that the disorder was chronic coupled with the Veteran's, his wife's, and his parent's credible statements regarding continuous symptoms, support a finding that service connection is warranted based on continuity of symptomatology.  

In this matter, the Board has been presented with conflicting medical opinions regarding the etiology of the Veteran's lumbar spine disorder.  In an August 2012 private opinion, Dr. N opined that the lumbar spine disorder with arthritic changes was as likely as not related to an in-service injury involving a five ton military vehicle.  On the other hand, the January 2013 VA examiner opined that the lumbar spinal disorder was less likely as not related to service.

However, the Board does not need to reach the weight assignable to the conflicting opinions because service connection is granted on a presumptive basis under 38 C.F.R. § 3.303(b) for "chronic" diseases (38 C.F.R. § 3.309 (a)) based on a finding of "continuous" symptoms related to the low back since service rather than on direct service connection. 

As noted, the Veteran's leg pain has been addressed as a separate issue.  However, after careful review of the record, the Board finds that the leg pain which the Veteran has experienced is symptomatic of his back disorder rather than being a separate disability on its own.  Further, he has asserted that the lower leg pain is connected to his back disorder rather than being a stand-alone condition.  As such, the issue of leg pain is one of symptomatology in connection with the back disorder and not one of service connection.

In sum, the Veteran and his family have provided competent and credible lay statements of a continuity of symptomatology of back pain, muscle spasms, and leg pain, which was first noted in service and later diagnosed as a lumbosacral spine disorder with arthritic changes.  Accordingly, the preponderance of the evidence weighs for the claim and entitlement to service connection for a low back disorder warranted.  The appeal is granted to this extent.

Cervical Spine.  Unlike the lumbar spine claim above, the current cervical spine disorder is not one of the enumerated diseases subject to the continuity analysis; therefore, the Board will consider direct service connection.  Significantly, the service treatment records do not make mention of any neck injury or any symptoms reasonably attributed to a neck injury.  At the time of separation, his head, face, neck, and scalp, as well as his spine, were clinically normal.  As the second element (in-service incurrence) is not demonstrated with respect to the cervical spine, the appeal is denied.  

While the post-service medical treatment records reflect treatment for cervical spine symptoms, but not until 2002, well over 30 years after his separation from service and his treating physician indicated that the current cervical spine disorder was more likely than not related to service, the Board need not reach the nexus issue because the weight of the evidence does not support an in-service incurrence related to the neck.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Service connection for a lumbar spine disorder, to include hip and leg pain, is granted.

Service connection for a cervical spine disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


